Citation Nr: 1723326	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  13-09 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a left great toe disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Ware, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from November 1976 to April 1983.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a
September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  In November 2016, the Board remanded the case for additional development, which has been completed.  The matter has since been returned to the Board for appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA electronic claims file contains documents that are either duplicative of the records in VBMS or irrelevant to the issue on appeal.


FINDING OF FACT

A left great toe disorder did not manifest in service and is not attributable to service; degenerative arthritis of the left great toe did not manifest to a compensable degree within one year of discharge from service.


CONCLUSION OF LAW

The criteria for the establishment of entitlement to service connection for left great toe disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  VA satisfied its duty to notify the Veteran.  The record reflects that prior to the initial adjudication of the claim in September 2009, the RO mailed the Veteran a VCAA letter fully addressing all notice elements.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records, pertinent post-service medical records, and providing an examination when necessary.  38 C.F.R. § 3.326(a)(2016).  In this case, the service treatment records have been of record since at least the September 2009 rating decision.  The RO also obtained VA outpatient treatment records.  In support of his claim, the Veteran has submitted personal lay statements.  Neither the Veteran nor his representative identified any outstanding records that are pertinent to the claim being decided herein that have not already been requested or obtained.

Pursuant to the Board's November 2016 remand, VA afforded the Veteran a VA examination in January 2017 with respect to his left great toe disorder.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the January 2017 VA examination is adequate to decide the case because, as shown below, it is based upon consideration of the Veteran's pertinent medical history, as well as his lay assertions and contentions that his left great toe disorder is related to service, and the examiner described the Veteran's left great toe disorder in sufficient detail to allow the Board to make a fully informed determination.  The examiner also provided the necessary opinion supported by rationale.  Id.; see Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012) (holding that "examination reports are adequate when they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion").  The Board also finds that the RO has substantially complied with the Board's November 2016 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Board finds that the Veteran was provided an opportunity to meaningfully participate in the adjudication of his claim.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board for addressing the merits of this appeal.

Law and Analysis
 
Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing direct service connection generally requires competent evidence of: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013); 38 C.F.R. § 3.303(a).  

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309. 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  As arthritis is considered to be a chronic disease for VA compensation purposes, if chronicity during service is not established, a showing of continuity of symptoms after discharge is required to support the claim. 38 C.F.R. §§ 3.303(b), 3.309; Walker, 708 F.3d 1331.  

VA shall consider all information and lay and medical evidence of record. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, where the preponderance of the evidence is against the claim, the claim for benefits must be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

In considering the evidence of record under the laws governing entitlement to VA benefits, the Board concludes that service connection is not warranted for a left great toe disorder.

The Veteran contends that he injured his left great toe and has severe joint pain and potential loss of cartilage because of in-service road marches and air assault, airborne, and physical trainings.  See April 2013 VA Form 9, Appeal to Board of Veterans' Appeals; May 2017 Informal Hearing Presentation.  

The Veteran's November 1976 enlistment examination was silent for any in-service complaints, symptoms related to, treatment for, or diagnosis of a left great toe disorder.  However, pes planus was noted as a pre-existing condition.  While the Board notes that the Veteran was treated for painful callouses and corns on both feet during service, the Veteran denied any foot trouble in his report of medical history at the time of his separation from service.  Moreover, the Veteran's March 1983 separation examination did not indicate any left great toe condition.      

Shortly after separation from service, in June 1983, the Veteran had an X-ray completed that showed no evidence of fracture, dislocation or other significant abnormality in his feet.  See June 1983 VA Examination Radiographic Report.

In connection with his claim, the Veteran was afforded a VA examination in January 2017.  The Veteran recalled the onset of the left great toe pain without specific injury during service in 1978.  He described having intermittent swelling and toe pain which had worsened over time.  Additionally, he reported that he has callouses which he removes by shaving.  The Veteran reported that he had not received any treatment for any left great toe condition.  The examiner diagnosed hallux valgus and degenerative arthritis of the left great toe.  The examiner opined that it was less likely than not that the Veteran's left mild hallux valgus and left great toe degenerative arthritis are etiologically related to the Veteran's military service.  He stated that the Veteran's pes planus existed prior to service and was unrelated to the diagnoses for mild hallux valgus and degenerative arthritis.  He added that the Veteran's callouses were located on the Veteran's heel and not on his left great toe.  The examiner reviewed the Veteran's lay statements relating his left great toe symptoms to service; however, he found that the Veteran's service treatment records and VA treatment records, including the June 1983 X-ray, did not support the Veteran's lay assertions.

To the extent that the Veteran and his representative assert that the Veteran's left great toe disorder is related to service, the Board acknowledges that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, neither the Veteran nor his representative is competent to provide an opinion as to whether the Veteran's left great toe disability is related to his service, as this particular inquiry is within the province of trained medical professionals; it goes beyond a simple and immediately observable cause-and-effect relationship.  Although lay persons are competent to provide opinions on some medical issues, Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case falls outside the realm of common knowledge of a layperson.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Additionally, the Board finds that the Veteran's lack of a report of left great toe symptoms on his report of medical history at the time of his separation from service, in conjunction with the June 1983 VA Examination Radiographic Report  and the January 2017 VA examination report, weighs against a finding of continuity of symptomatology since service.  But see Walker, 708 F.3d at 1336 (holding that the requirement of showing a continuity of symptomatology after service is a "second route by which a veteran can establish service connection for a chronic disease" under subsection 3.303(b)).  

Thus, the Board finds that there is no competent evidence of record otherwise linking the Veteran's left great toe disorder to his active service.  Additionally, there is no indication that left great toe degenerative arthritis occurred in service or manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.  Instead, the only opinion on the matter weighs against the Veteran's claim and there is no contrary medical opinion of record.  The Board finds the January 2017 VA examination report significantly probative here, as the examiner reviewed the evidence of record, including the Veteran's lay statements, and relied on his own training, knowledge, and expertise as a medical professional in rendering his opinion.  

The Board is grateful for the Veteran's honorable service.  However, given the record before it, the Board finds that evidence in this case does not reach the level of equipoise.  See 38 U.S.C. § 5107 (a)("[A] claimant has the responsibility to present and support a claim for benefits . . . ."); Fagan v. Shinseki, 573 F.3d 1282, 1286 (Fed. Cir. 2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA . . . the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination).

Accordingly, the Veteran's claim for entitlement to service connection for a left great toe disorder is denied.


ORDER

Service connection for a left great toe disorder is denied.




____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


